No. 99-40485
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-40361
                           Summary Calendar


UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

ROBERTO GUILLEN-RAMIREZ,

                                             Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. B-98-CR-599-ALL
                      --------------------
                         March 10, 2000

Before KING, Chief Judge, and JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Roberto

Guillen-Ramirez has filed a motion for leave to withdraw as

counsel and a brief in support in accordance with Anders v.

California, 386 U.S. 738, 744 (1967).       Guillen received a copy of

counsel’s motion and brief but has not filed a response.      Our

independent review of the record and counsel’s brief reveals no

nonfrivolous issues for appeal.    Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities in this case, and the APPEAL IS DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.